DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.

Priority
	Applicant has perfected foreign priority to 5 December 2017 with the filing of the translation of the foreign priority application in the response dated 18 May 2022.

Response to Amendment/Arguments
	Claims 1 and 3 have been amended.  Claims 1-3 and 5 are pending and under examination.
Applicant's arguments, see lower p. 4, filed 18 May 2022, with respect to the rejection of claim 3 as being indefinite for failing to provide proper antecedent basis have been fully considered and are persuasive; the amendment to this claim language overcomes this rejection.  The rejection of 18 January 2022 has been withdrawn.
Applicant's arguments filed 18 May 2022 with respect to the rejections of claims 1-3 and 5 under 35 U.S.C. 103 over Suzuki (JP 2012-177186) in view of Takiguchi (JP 2013-104072) have been fully considered but are not persuasive.

Applicant argues (bottom p. 4 to top p. 5) that "Applicant has amended claim 1 above to recite, 'having an Fe/Mn ratio restricted to 2.44 to 3.5...'  Thus, claim 1 is not disclosed or taught by Suzuki and/or Takiguchi (alone or in combination).  More specifically, neither of the cited references discloses the recited range of Fe/Mn (2.44 to 3.5) in any of the examples."
The Examiner responds that as set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  A prima facie case of obviousness has been demonstrated as the Examiner has shown how the claimed Fe/Mn range lies within the disclosed range of the prior art Fe/Mn range of Suzuki (JP '186).  
Regarding the examples portion of the argument, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain."  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)); see MPEP 2123.

Applicant argues (upper p. 5) that "as noted by Applicant in the previous Amendment and Response, Suzuki does not disclose and/or teach the concept of "Fe/Mn" as recited in Applicant's invention.  Instead, in Suzuki the disclosed Mn/Fe is for keeping down decreasing the melt depth at the time of laser welding and keeping abnormal beads from increasing in number (See Suzuki at paragraph [0022]).  Thus, the reason for setting this numerical range is completely different from the reason for setting the numerical range of Fe/Mn in the present application.  Accordingly, Suzuki does not teach the range recited in Applicant's invention.  Further it is noted that Takiguchi does not disclose either Fe/Mn or Mn/Fe."
The Examiner responds that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As noted in the rejection, "[t]he Mn/Fe ratio is set to be 0.2-1.0 ([0022,0023] and Table 1); thus, the Fe/Mn ratio is set to 5.0 (the inverse of 0.2) to 1.0."  The Examiner additionally notes that as set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Applicant's arguments, see bottom p. 5 to top p. 6, filed 18 May 2022, with respect to the 103 rejection over Takeda (US '524) have been fully considered and are persuasive.  The rejection of 18 January 2022 has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-177186 in view of JP 2013-104072.  The citation of the prior art in this rejection refers to the machine translation.
JP '186 discloses an aluminum alloy sheet used for containers for rechargeable batteries, such as Li-ion batteries [0001].  This aluminum alloy sheet contains (in mass%) 0.3-1.5% Fe, 0.1-1.0% Mn, and 0.002-0.2% Ti with a balance of Al and impurities [0008].  Preferred amounts of the material are 0.7-1.5% Fe [0014], 0.4-0.7% Mn [0015], 0.005-0.10% Ti [0016], 0.001-0.01% B [0018], ≤0.20% Si [0019], ≤0.20% Cu [0020], ≤0.20% Mg [0020], and ≤0.05% V [0021].  The Mn/Fe ratio is set to be 0.2-1.0 ([0022,0023] and Table 1); thus, the Fe/Mn ratio is set to 5.0 (the inverse of 0.2) to 1.0.  These values substantially overlap with the instantly claimed composition and can be selected by one of ordinary skill in the art to meet the present claim; see the comparative table below (values in wt% except for Fe/Mn ratio).
Element
JP '186
Claim 1
Overlap
Fe
0.7-1.5
1.05-1.50
1.05-1.50
Mn
0.4-0.7
0.30-0.70
0.40-0.70
Ti
0.005-0.1
0.002-0.08
0.005-0.08
B
0.001-0.01
<0.04
0.001-0.01
Si
≤0.20
<0.20
<0.20
Cu
≤0.20
<0.03
<0.03
Mg
≤0.20
<0.05
<0.05
V
≤0.05
<0.03
<0.03
Al
Balance
Balance
Balance
Fe/Mn
1-5
2.44-3.5
2.44-3.5


	JP '186 additionally discloses a method making the aluminum alloy sheet where a composition above is melted and then cast to make a cast ingot by a semi-continuous casting method [0029] (i.e., a slab casting process of casting an aluminum alloy melt having a component composition according to claim 1 into a cast ingot by a semicontinuous casting method), homogenization at 420-600°C for 1 hour or more [0031] (i.e., a homogenization treatment process of homogenizing the cast ingot at a 520 to 620°C holding temperature for a 1 hour or more holding time), a hot rolling process [0032], a cold rolling process where the final cold rolling has a reduction ratio in the range of 50-90% [0035] (i.e., a cold rolling process of cold rolling said hot rolled sheet to obtain a cold rolled sheet wherein in said cold rolling process, the final cold rolling is performed with a final cold rolling reduction of 50% to 95%), and a final annealing processes is performed via batch treatment in an annealing furnace at 400-500°C for 1 hour or more [0034], such as at the claimed temperature of 400-450°C (i.e., final annealing process of annealing said cold rolled sheet in a batch furnace for final annealing in said final annealing process, the final annealing is performed with a holding temperature of 300 to 450°C for 1 hour or more).
JP '186 is silent as to their hot rolling process having a start temperature of 420-520°C.
However, JP '072 teaches that the hot rolling start temperature for a similar aluminum alloy is set to 400-550°C to promote precipitation of intermetallic compounds during hot rolling [0027].  Intermetallic compounds are precipitated in order to limit work hardening [0021] and which reduced heat treatment after forming and improves case strength (abstract).
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to perform the hot rolling in the method of making of JP '186 a start temperature of 400-550°C, such as the presently claimed 420-520°C, in order to precipitate intermetallic compounds to limit work hardening to improve strength as taught by JP '072.
JP '186 and JP '072 are silent as to the manufactured aluminum alloy sheet having the properties of a conductivity of 53.0% IACS or more, having a 0.2% yield strength of 40 MPa or more, having a value of elongation of 40% or more, having a recrystallized structure, having both a value of elongation after cold rolling by a rolling reduction of 80% and a value of elongation after cold rolling by a rolling reduction of 90% of 5.0% or more, and an average grain size of the recrystallized grains of the recrystallized structure is 15 to 30 µm.
However, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)."
As shown above, the prior art product of the obvious combination of JP '186 and JP '072 may be selected by one of ordinary skill in the art to have a substantially identical composition.  In addition, the process of the obvious combination of JP '186 and JP '072 may be selected by one of ordinary skill in the art to be substantially identical; see "Overlap" in the comparative table below.
Element
JP '186 + JP '072
Claims 3-4
Overlap
Slab casting
semicontinuous
semicontinuous
semicontinuous
Homogenization temp
420-620°C
520-620°C
520-620°C
Homogenization time
≥1 hour
≥1 hour
≥1 hour
Hot rolling start temp
400-550°C
420-520°C
420-520°C
Cold rolling final reduction
50-90%
50-95%
50-90%
Final annealing type
Batch annealing
Batch annealing
Batch annealing
Final annealing temp
400-500°C
300-450°C
400-450°C
Final annealing time
≥1 hour
≥1 hour
≥1 hour


Therefore, a prima facie case of obviousness has been shown against the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738